DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/20/2021 has been entered.  Claims 1-3, 11-13, 21-23, 30-31, 33 and 38 have been amended; claims 4, 14 and 24 have been canceled (claims 5-7, 15-17 and 25-27 were canceled in a previous amendment); and no new claims have been added.  Claims 1-3, 8-13, 18-23 and 28-39 remain pending in the application.  The objections to claims 1-33, 34-37 and 39 are withdrawn based on Applicant’s amendments to claims 1, 11, 21 and 30.  The 35 U.S.C. 112(b) rejection of claim 33 is withdrawn based on Applicant’s amendment to the claim.
Response to Arguments
Applicant’s arguments with respect to allowability of claims 1, 11, 21 and 30 over the art of record have been considered, but are not persuasive.
	On page 12 of 13, Applicant asserts
“. . . At a second portion cited by the Office Action, Ye describes that "a WTRU may apply a default beam for PDSCH reception for the slot where the first symbol of the scheduled PDSCH is less than threshold value 408, and then may apply the indicated beam for all subsequent scheduled slots where the first symbol of the scheduled PDSCH is later than threshold value 408." Id., ¶ [0117] (emphasis added). However, this is different from "refraining from performing a beam change for the plurality of slots of the first slot aggregation," as recited in amended independent claim 1. Specifically, Ye describes "a WTRU may apply a default beam ... and then may apply the indicated beam for all subsequent scheduled slots," which refers to a beam change during a slot aggregation for slots where the first symbol is later than the threshold value. Id. Thus, Ye does not teach or suggest "refraining from performing a beam change for the plurality of slots of the first slot aggregation," as recited in amended independent claim 1."

Examiner agrees that Ye discloses that a WTRU may apply a default beam for PDSCH reception for the slot where the first symbol of the scheduled PDSCH is less than threshold st Slot (reads on offset between the scheduling slot and a sequentially first slot of the first slot aggregation) is smaller than “Thresh” (reads on smaller than the time threshold), the UE uses the default beam for all of the slots in the slot aggregation instead of switching to the beam indicated in the DCI (reads on refraining from performing a beam change for the plurality of slots of the first slot aggregation). 
	It appears that Applicant is attempting to distinguish the present invention over Ye for a scenario where the threshold number of slots occurs after a first slot of a slot aggregation but before an ending slot of the slot aggregation.  However, there is no such language in claim 1.  Additionally, even if such language were included in claim 1, paragraph [0136] of Ye address this situation as well.  Paragraph [0136] states “If multi-slot PDSCH with slot aggregation is configured, in the case that the one or more scheduled slots are spanning across the threshold value, the WTRU may apply a default beam for the scheduled slots instead of performing a determination for each scheduled or repeated PDSCH. For example, if the starting symbol of the first scheduled PDSCH is less than a threshold value, the WTRU may apply a default beam for substantially all aggregationFactorDL consecutive slots.”  Thus, paragraph [0136] discloses that an offset between the scheduling slot and sequentially first slot of the first aggregation is smaller than the time threshold (i.e. one or more scheduled slots of a multi-slot PDSCH with slot aggregation are spanning across the threshold value) and refraining from performing a beam change for the plurality of slots of the first slot aggregation (i.e. the WTRU may apply a default beam for substantially all aggregationFactorDL consecutive slots).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
	The claim limitations that use the word means are:  means for transmitting, means for receiving, means for determining and means for refraining recited in claim 21; means for receiving, means for determining and means for performing recited in claim 23; and means for receiving recited in claim 28.
	A review of Applicant’s specification reveals that the means for transmitting recited in claim 21 is implemented by a communications manager or transmitter.  (See FIGs. 8-10 and, paragraphs [0165], [0167], [0171], [0177]). The means for receiving recited in claims 21, 23 and 28 is implemented by a communications manager or receiver (See FIGs. 8 -10 and paragraphs [0165], [0167], [0171], [0177], [0180] and [0183]).  The means for determining recited in claims 21 and 23, means for refraining recited in claim 21 and means for performing recited in claim 23 are interpreted as a communications manager (see FIG. 10 beam selecting component 1025, and paragraph [0177]).  
Paragraphs [0168] – [0169] disclose that the communications manager may be implemented by a general-purpose processor, a DSP, an application-specific integrated circuit (ASIC), a FPGA or other programmable logic device, discrete gate or transistor logic, input/output (I/O) component, a transceiver, and a network server.  Thus, the means for transmitting, means for receiving, means for determining, means for refraining and means for performing are interpreted herein as being any of the aforementioned hardware components for the communications manager, a transmitter, a receiver or a transceiver.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12, 21- 22, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (WO 2019/099659 A1, hereinafter “Ye”), in view of Jeon et al. (US PG Pub 2019/0075589, hereinafter “Jeon”).
Regarding claim 1, Ye teaches a method for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: transmitting to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE (¶ [0124] In certain configurations, parameter or variable Threshold-Sched-Offset may be determined by a reported WTRU capability; ¶ [0101] A Threshold-Sched-Offset may be a parameter associated with different timing delays experienced by a WTRU when performing . . . beam switching) {reported WTRU capability regarding timing delays experienced by a WTRU ; receiving from the base station during a scheduling slot a control signal (FIG. 4 illustrating DCI received in illustrated slot) comprising a transmission configuration indicator (TCI) (¶ [0125] TCI field in DCI) and a grant for PDSCH over a first slot aggregation comprising a plurality of slots (¶ [0087] NR-PDSCH scheduling assignment DCI . . .  for NR-PDSCH reception at a WTRU); determining that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold (FIG. 4 illustrating that Scheduling Offset of 1st Slot is smaller than Thres for multi-slot PDSCH 402; see also ¶ [0136]); refraining from performing a beam change for the plurality of slots of the first slot aggregation (FIG. 4 illustrating that for multi-slot PDSCH 402, the UE uses the default beam for all slots of the slot aggregation instead of switching to beam indicated in DCI; see also ¶ [0136]); and transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam (FIG. 4 illustrating that for multi-slot PDSCH 402, the UE uses the default beam for receiving the PDSCH over at least one slot of the first slot aggregation), wherein the UE beam is selected based at least in part on the refraining (FIG. 4 multi-slot PDSCH 402 -- the default beam is selected based on the UE refraining to switch to the beam indicated in DCI; see also ¶ [0136]).
Ye does not explicitly teach that the grant is for a transport block.
In analogous art, Jeon teaches that the grant is for a transport block (¶ [0221] One or more transport blocks (TBs) for a . . . dynamic grant transmission may be retransmitted within a bundle. Transmissions within a bundle may be used for . . . slot aggregation (e.g., in NR), or any other form of bundling. TBs may be transmitted one or more times (e.g., a quantity n number of times) within a bundle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control signal taught by Ye to include a 

Regarding claim 2, the combination of Ye and Jeon, specifically Ye, teaches wherein the time threshold is based at least in part on the indicated UE capability (¶ [0124] In certain configurations, parameter or variable Threshold-Sched-Offset may be determined by a reported WTRU capability; ¶ [0101] A Threshold-Sched-Offset may be a parameter associated with different timing delays experienced by a WTRU when performing . . . beam switching {it is implicit that the UE reports its timing delays to the network).	

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: a processor (FIG. 1B processor 118), memory in electronic communication with the processor (FIG. 1B memory 130, 132); and instructions stored in the memory and executable by the processor (¶ [0220]) all taught by Ye).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: means for transmitting (FIG. 1B transceiver 120 and/or processor 118); means for receiving (FIG. 1B transceiver 120 and/or processor ; and means for determining (FIG. 1B processor 118); and means for refraining (FIG. 1B processor 118)  all taught by Ye.

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 2.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a non-transitory computer-readable medium storing code (¶ [0220]) for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), the code comprising instructions executable by a processor (¶ [0220) taught by Ye).

Regarding claim 34, the combination of Ye and Jeon, specifically Ye, teaches wherein the first slot aggregation includes a pair of slots (¶ [0112] . . . a WTRU may be configured with a parameter aggregationFactorDL > 1. In this configuration, a WTRU may use the indicated beam for aggregationFactorDL consecutive slots.  From this teaching it is readily apparent to one of ordinary skill in the art that an aggregationFactor DL>1 could be equal to 2, and thus a pair of slots).

Claims 3, 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, and further in view of Guo et al. (US PG Pub 2019/0141693 A1, hereinafter “Guo”), as supported by provisional application no. 62/674676 filed on 05/22/2018.
	Regarding claim 3, the combination of Ye and Jeon does not explicitly teach receiving from the base station during a second scheduling slot a second control signal comprising a second transmission configuration indicator (TCI) and a second grant for a second transport block over a second slot aggregation comprising a second plurality of slots; determining that an offset between the second scheduling slot and a sequentially first slot of the second slot aggregation is larger than the time threshold; and performing the beam change based at least in part on the second TCI. 
	In analogous art, Guo teaches receiving from the base station during a second scheduling slot a second control signal comprising a second transmission configuration indicator (TCI) (¶ [0297] reception of corresponding DL DCI that includes TCI state) and a second grant for a second transport block over a second slot aggregation comprising a second plurality of slots (¶ [0297] multi-slot PDSCH); determining that an offset between the second scheduling slot and a sequentially first slot of the second slot aggregation is larger than the time threshold (¶ [0297] if all the parts of the multi-slot PDSCH has time offset from the reception of the corresponding DL DCI being . . . greater than the threshold Threshold-Sched-Offset); and performing the beam change based at least in part on the second TCI (¶¶ [0297], [0283] TCI state indicated in DCI; the beam indication for a PDSCH is generally indicated by the “transmission configuration indication” filed in one DCI that schedules the PDSCH). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to implement the teaching of Guo.  One would have been motivated to do so in order to flexibly implement beam switching for reception of multi-slot PDSCH in a UE, thereby improving the UE’s communication performance which improves overall system throughput. (Guo ¶¶ [0295] – [0297]).

Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 8-10, 18-20, 28-29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, and further in view of Salim et al. (GB2576205A, hereinafter “Salim”).
	Regarding claim 8, Ye teaches receiving the control signal comprises receiving . . . the control signal over a second slot . . .  occurring prior to the first slot aggregation (FIG. 4 illustrating DCI received in illustrated slot (i.e. second slot) occurring prior to the first slot aggregation that includes the PDSCHs shown).
	Ye does not teach that the second slot is a second slot aggregation and receiving a plurality of repetitions of the control signal over a second slot aggregation.
	In analogous art, Salim teaches a second slot aggregation (¶ [0023] DCI transmitted in consecutive time slots) and receiving a plurality of repetitions of the control signal over a second slot aggregation (¶ [0023] the first Downlink Control Information (DCI) message and the second Downlink Control Information (DCI) message (i.e. plurality of repetitions) message are transmitted in consecutive time slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to implement the teaching of Salim.  One would have been motivated to transmit repetitions of the DCI in a slot aggregation to the UE in a manner that improves detection of the DCI and frees resources, thereby improving spectral efficiency. (¶¶ [0043], [0045])

	Regarding claim 9, Ye does not teach wherein the scheduling slot comprises a slot carrying a last repetition of the plurality of repetitions of the control signal. 
wherein the scheduling slot comprises a slot carrying a last repetition of the plurality of repetitions of the control signal (FIG. 10 C2; ¶ [00109] . . . At t3 the gNB reschedules data by sending again a DCI (C2) on PDCCH. C2 is not a repeat, in full, of C1. Instead, C2 has a shorter length than C1. The UE combines C1 and C2 and successfully decodes C2). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Salim to implement the further teaching of Salim.  One would have been motivated to do so in order to transmit repetitions of the DCI in a slot aggregation to the UE in a manner that improves detection of the DCI and frees resources, thereby improving spectral efficiency. (¶¶ [0043], [0045])

	Regarding claim 10, Ye does not teach wherein the scheduling slot comprises a slot carrying a first repetition of the plurality of repetitions of the control signal. 
	In analogous art, Salim teaches wherein the scheduling slot comprises a slot carrying a first repetition of the plurality of repetitions of the control signal (FIG. 10 C1; ¶ [00109] . . . At t1 the gNB transmits a DCI on the PDCCH (shown as C1)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Salim to implement the further teaching of Salim.  One would have been motivated to do so in order to transmit repetitions of the DCI in a slot aggregation to the UE in a manner that improves detection of the DCI and frees resources, thereby improving spectral efficiency. (¶¶ [0043], [0045])

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 9.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 8, including means for receiving (FIG. 1B transceiver 120 and/or processor 118) taught by Ye).

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 9.

	Regarding claim 36, the combination of Ye, Jeon and Salim, at set forth in detail with respect to claim 8, teaches wherein the first slot aggregation and second slot aggregation are part of a plurality of slot aggregations (i.e. using a broadest reasonable interpretation of the claim, the first slot aggregation and second slot aggregation themselves are a part of a plurality (i.e. two) of slot aggregations).

Claims 31 – 33 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, and further in view of Chatterjee et al. (US PG Pub 2019/0149269 A1, hereinafter “Chatterjee”).
	Regarding claim 31, the combination of Ye and Jeon does do not teach receiving a semi-static slot configuration, wherein a portion of the first slot aggregation conflicts with the semi-static slot configuration.
receiving a semi-static slot configuration (¶ [0119] In some embodiments, for DCI granted multi-slot transmission (PDSCH/PUSCH/PUCCH) vs semi-static DL/UL assignment one or more of the following may be used {semi-static DL/UL assignment reads on receiving a semi-static slot configuration}), wherein a portion of the first slot aggregation conflicts with the semi-static slot configuration (¶ [0119] . . .  In some embodiments, for DCI granted multi-slot transmission (PD SCH/PUSCH/PUCCH) vs semi-static DL/UL assignment, one or more of the following may be used:  if semi-static DL/UL assignment configuration of a slot has direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols, the PDSCH/PUSCH/PUCCH transmission in that slot is cancelled. {interpreted as when DCI granted multi-slot transmission conflicts with the semi-persistent scheduling DL/UL assignment over the multi-slot transmission, transmission does not occur in a slot of the multi-slot transmission for which there is a conflict (i.e. a portion of the first slot aggregation conflicts with the semi-static slot configuration)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to select a beam taking into consideration conflicts between a DCI grant for transmissions and semi-static slot UL-DL configuration at taught by Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot.  Doing so ensures that the UE does not have to retransmit information in a situation where transmitted information is lost because the network is not expecting to receive transmissions from the UE in the particular slot.  Thus, refraining from using a particular conflicting slot prevents negatively impacting throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

	Regarding claim 32, Ye does not teach ignoring a portion of the first slot aggregation that conflicts with the semi- static slot configuration.
ignoring a portion of the first slot aggregation that conflicts with the semi- static slot configuration (¶ [0119] . . . if semi-static DL/UL assignment configuration of a slot has direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols {i.e. a portion of the first slot aggregation}, the PDSCH/PUSCH/PUCCH transmission in that slot is cancelled {i.e. ignored})
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Chatterjee to implement the further teaching of Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot.  Doing so ensures that the UE does not have to retransmit information in a situation where transmitted information is lost because the network is not expecting to receive transmissions from the UE in the particular slot.  Thus, refraining from using a particular conflicting slot prevents negatively impacting throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

Regarding claim 33, the combination of Ye and Jeon does not teach wherein a sequentially first slot of the first slot aggregation is a first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration.
In analogous art, Chatterjee teaches wherein a sequentially first slot of the first slot aggregation is a first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration (¶ [0119] . . . In some embodiments, for DCI granted multi-slot transmission (PD SCH/PUSCH/PUCCH) vs semi-static DL/UL assignment, one or more of the following may be used: if semi-static DL/UL assignment configuration of a slot has no direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols, the PDSCH/PUSCH/PUCCH in that slot can be transmitted; if semi-static DL/UL assignment configuration of a slot has direction confliction with scheduled PDSCH/PUSCH/PUCCH  a different slot in the slot aggregation (i.e. first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration)}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Chatterjee to implement the further teaching of Chatterjee.  One would have been motivated to do so in order for a UE to refrain from using a particular slot when it receives conflicting information regarding whether it can transmit or receive information in the particular slot, and choose a different slot for transmission/reception.  Doing so ensures that information does not have to be retransmitted in a situation where information is lost because the network and UE are not in sync regarding transmissions in the particular slot.  Thus, the UE refraining from using a conflicting slot prevents a negative impact to throughput and promotes efficient use of system resources. (Chatterjee ¶ [0119])

	Regarding claim 38, Ye teaches a method for wireless communications at a user equipment (UE) (FIG. 1A WTRU 102; ¶ [0021]), comprising: transmitting to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE (¶ [0124] In certain configurations, parameter or variable Threshold-Sched-Offset may be determined by a reported WTRU capability; ¶ [0101] A Threshold-Sched-Offset may be a parameter associated with different timing delays experienced by a WTRU when performing . . . beam switching) {reported WTRU capability regarding timing delays experienced by a WTRU when performing beam switching reads on UE capability associated with a time threshold for a beam change at the UE}); receiving from the base station during a scheduling slot a control signal (FIG. 4 illustrating DCI received in illustrated slot) comprising a transmission configuration indicator (TCI) (¶ [0125] TCI field in DCI) and a grant for transmission . . .  over a sequentially second slot in a first slot aggregation of a pair of slots, the first slot aggregation including a sequentially first slot and the sequentially second slot, (FIG. 4 multi-slot PDSCH 402 including a sequentially first slot/PDSCH and a sequentially second slot/PDSCH; ¶¶ [0116] {multi slot PDSCH scheduled via DCI with slot aggregation reads on grant for transmission over a sequentially second slot in a first slot aggregation . . . including the sequentially first and second slots.  The grant is for transmission over both slots/PDSCH, thus the grant is for transmission over a sequentially second slot); determining that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold (FIG. 4 illustrating that Scheduling Offset of 1st Slot is smaller than Thres 404 for multi-slot PDSCH 402; see also ¶ [0136]); refraining from performing a beam change for the plurality of slots of the first slot aggregation (FIG. 4 illustrating that for multi-slot PDSCH 402, the UE uses the default beam for all slots of the slot aggregation instead of switching to beam indicated in DCI; see also ¶ [0136]); transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam (FIG. 4 illustrating that for multi-slot PDSCH 402, the UE uses the default beam for receiving the PDSCH over at least one slot of the first slot aggregation), wherein the UE beam is selected based at least in part on the refraining (FIG. 4 illustrating that for multi-slot PDSCH 402402, the default beam is selected based on the UE refraining to switch to the beam indicated in DCI; see also ¶ [0136])	
	Ye does not explicitly teach that the grant is for transport block and does not teach receiving a semi-static slot configuration; wherein the sequentially second slot conflicts with the semi-static slot configuration.
In analogous art, Jeon teaches that the grant is for a transport block (¶ [0221] One or more transport blocks (TBs) for a . . . dynamic grant transmission may be retransmitted within a bundle. Transmissions within a bundle may be used for . . . slot aggregation (e.g., in NR), or any .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control signal taught by Ye to include a grant for a transport block over a slot aggregation as taught by Jeon.  One would have been motivated to do so because by retransmitting one or more TBs within a bundle/slot aggregation, a wireless device may improve the likelihood that a base station receives the one or more TBs, thereby improving system throughput.  (Jeon ¶ [0221])
	The combination of Ye and Jeon does not teach receiving a semi-static slot configuration; wherein the sequentially second slot conflicts with the semi-static slot configuration.
	In analogous art, Chatterjee teaches receiving a semi-static slot configuration (¶ [0119] In some embodiments, for DCI granted multi-slot transmission (PDSCH/PUSCH/PUCCH) vs semi-static DL/UL assignment one or more of the following may be used {semi-static DL/UL assignment reads on receiving a semi-static slot configuration}); wherein the sequentially second slot conflicts with the semi-static slot configuration (¶ [0119] . . .  In some embodiments, for DCI granted multi-slot transmission (PD SCH/PUSCH/PUCCH) vs semi-static DL/UL assignment, one or more of the following may be used:  if semi-static DL/UL assignment configuration of a slot  has direction confliction with scheduled PDSCH/PUSCH/PUCCH assigned symbols {reads on sequentially second slot conflicts with the semi-static slot configuration}, the PDSCH/PUSCH/PUCCH transmission in that slot is cancelled. {interpreted as when DCI granted multi-slot transmission conflicts with the semi-persistent scheduling DL/UL assignment over the multi-slot transmission, transmission does not occur in the conflicting slot (i.e. sequentially second slot) of the multi-slot transmission}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to select 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, in view of Papasakellariou (US PG Pub 2018/0167932 A1, hereinafter “Papasakellariou”), and further in view of LI et al. (US PG Pub 2021/0037523 A1, hereinafter “LI”).
	Regarding claim 35, the combination of Ye and Jeon does not teach wherein the UE is configured to transmit or receive on the pair of slots using a same MCS and a same resource element allocation.
	In analogous art, Papasakellariou teaches wherein the UE is configured to transmit or receive on the pair of slots using a same MCS (¶ [0219] . . . When an UL DCI format scheduling a PUSCH transmission in multiple slots {i.e. pair of slots} indicates a same MCS for data transmission in each of the multiple slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye and Jeon to configure the UE to transmit or receive on the pair of slots using a same MCS as taught by Papasakellariou.  One would have been motivated to do so in order to provide an efficient way of adjusting the MCS for the multi-slot PUSCH transmission, depending on whether UCI is multiplexed in the transmission, thereby increasing reliability of the PUSCH transmission, which increases the UE’s throughput.  (Papasakellariou ¶¶ [0219], ¶ [0271] – [0272])
 wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation.
	In analogous art, LI teaches wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation (¶ [0044] User Equipment (UE) repeatedly transmits a Transmission Block (TB) at a same time domain symbol position and frequency domain Resource Block (RB) position (i.e. same resource element allocation) in multiple time slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Papasakellariou to configure the UE to transmit or receive on the pair of slots using a same resource element allocation as taught by LI.  One would have been motivated to do so in order to ensure coverage for the UE, thereby increasing the reliability of the UE’s transmissions, which increases UE throughput.  (LI ¶ [0044])

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Ye, in view of Jeon, in view of Salim, and further in view of Gao et al. (US PG Pub 2021/0143957, hereinafter “Gao”).
	Regarding claim 37, the combination of Ye, Jeon and Salim does not explicitly teach wherein each of the plurality of slot aggregations comprises a pair of slots, and each slot aggregation is adjacent to two other slot aggregations.
	In analogous art, Gao teaches wherein each of the plurality of slot aggregations comprises a pair of slots, and each slot aggregation is adjacent to two other slot aggregations (FIG. 3 illustrating three slot aggregations/multi-slot PDSCHs, each are adjacent to two other slot aggregations; ¶¶ [0046]; [0150] discloses that a multi-slot PDSCH includes two {i.e. pair) slots.)


Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over of Ye, in view of Jeon, in view of Salim, in view of Papasakellariou, and further in view of LI. 
	Regarding claim 39, the combination of Ye, Jeon and Salim does not teach wherein the UE is configured to transmit or receive on the pair of slots using a same MCS and a same resource element allocation.
	In analogous art, Papasakellariou teaches wherein the UE is configured to transmit or receive on the pair of slots using a same MCS (¶ [0219] . . . When an UL DCI format scheduling a PUSCH transmission in multiple slots {i.e. pair of slots} indicates a same MCS for data transmission in each of the multiple slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon and Salim to configure the UE to transmit or receive on the pair of slots using a same MCS as taught by Papasakellariou.  One would have been motivated to do so in order to provide an efficient way of adjusting the MCS for the multi-slot PUSCH transmission, depending on whether UCI is multiplexed in the transmission, thereby increasing reliability of the PUSCH transmission, which increases the UE’s throughput.  (Papasakellariou ¶¶ [0219], ¶ [0271] – [0272])
 wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation.
	In analogous art, LI teaches wherein the UE is configured to transmit or receive on the pair of slots using a same resource element allocation (¶ [0044] User Equipment (UE) repeatedly transmits a Transmission Block (TB) at a same time domain symbol position and frequency domain Resource Block (RB) position (i.e. same resource element allocation) in multiple time slots).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ye, Jeon, Salim and Papasakellariou to configure the UE to transmit or receive on the pair of slots using a same resource element allocation as taught by LI.  One would have been motivated to do so in order to ensure coverage for the UE, thereby increasing the reliability of the UE’s transmissions, which increases UE throughput.  (LI ¶ [0044])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2019/0281587 A1 (Zhang et al.) – discloses user equipment downlink configuration indication (TCI) – state selection.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413